                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

William Paul DeLong,

               Plaintiff,

     v.                                         Case No. 2:18-cv-368

Commissioner of
Social Security,

               Defendant.

                                 OPINION AND ORDER
     Plaintiff William Paul DeLong brings this action under 42
U.S.C.    §§    405(g)    for    review    of    the    final   decision   of   the
Commissioner      of    Social    Security      (“Commissioner”)     denying    his
application for a period of disability and disability insurance
benefits.      In a decision rendered on March 23, 2017, the ALJ found
that plaintiff has severe impairments consisting of degenerative
joint disease of the left knee and osteoporosis.                 PAGEID 50.     The
ALJ concluded that plaintiff has the residual functional capacity
(“RFC”) to perform a reduced range of medium work with specified
physical limitations.           PAGEID 51.      Relying on the testimony of a
vocational expert, the ALJ concluded that there are jobs which
plaintiff can perform and that plaintiff is not disabled.                  PAGEID
55-56.
     This      matter    is     before    the   court    for    consideration    of
plaintiff’s February 15, 2019, objections to the February 1, 2019,
report and recommendation of the magistrate judge, recommending
that the decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations     to    which   objection    is    made.”      28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).             Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                28
U.S.C. § 636(b)(1).
       The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”          Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the conclusion of the magistrate judge
that   the   ALJ   provided   good   reasons   for   assigning   less   than
controlling weight to the opinions of Dr. Divakor S. Bangera, M.D.,
plaintiff’s general physician.            On May 16, 2014, Dr. Bangera
completed a restrictions form for Liberty Mutual Insurance in which
he opined that plaintiff was capable of performing medium work on
a full-time basis.       The ALJ gave some weight to this opinion.       Dr.


                                      2
Bangera later completed a residual functional capacity form on
April 13, 2015.     Dr. Bangera concluded that plaintiff: could not
stand or sit for six to eight hours; could sit for half an hour and
then get up and walk; could walk one-fourth mile without stopping;
could rarely reach above his shoulders or down towards the floor,
but could reach to waist level; could lift and carry less than five
pounds; could rarely bend; and would not be able to return to work.
The ALJ gave little weight to this opinion.      Plaintiff’s argument
focuses primarily on Dr. Bangera’s 2015 opinion.
     Treating-source opinions must be given “controlling weight”
if: (1) the opinion “is well-supported by medically acceptable
clinical and laboratory diagnostic techniques”; and (2) the opinion
“is not inconsistent with the other substantial evidence in [the]
case record.”     See 20 C.F.R. §404.1527(c)(2); Soc. Sec. Rul. No.
96-2p, 1996 WL 374188 at *2-3 (Soc. Sec. Admin. July 2, 1996).     If
the opinion of the treating doctor does not meet these “controlling
weight” criteria, this does not mean that the opinion must be
rejected; rather, it “may still be entitled to deference and be
adopted by the adjudicator.”     Soc. Sec. Rul. No. 96-2p, 1996 WL
374188 at *1.   If the Commissioner does not give a treating-source
opinion controlling weight, then the opinion is weighed based on
factors such as the length, frequency, nature, and extent of the
treatment relationship, the treating source’s area of specialty,
and the degree to which the opinion is consistent with the record
as a whole and is supported by relevant evidence.          20 C.F.R.
§404.1527(c)(2)-(6); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365,
376 (6th Cir. 2013).    However, the ALJ is not required to address
each of these factors in the written decision.    Tilley v. Comm’r of


                                  3
Soc. Sec., 392 F.App’x 216, 222 (6th Cir. 2010).
       The Commissioner is required to provide “good reasons” for
discounting    the   weight   given       to   a   treating-source   opinion.
§404.1527(c)(2).     These reasons must be “supported by the evidence
in the case record, and must be sufficiently specific to make clear
to any subsequent reviewers the weight the adjudicator gave to the
treating source’s medical opinion and the reasons for that weight.”
Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *5; Rogers, 486 F.3d at
242.    However, the failure to cite specific evidence does not
indicate that it was not considered.               Simons v. Barnhart, 114
F.App’x 727, 733 (6th Cir. 2004).
       The court agrees with the conclusion of the magistrate judge
that the ALJ provided good reasons for assigning little weight to
the 2015 opinion of Dr. Bangera.           The ALJ observed that although
Dr. Bangera identified some of plaintiff’s symptoms and diagnoses,
he did not point to any objective findings or evidence in his
examination notes to support the limitations he proposed.             PAGEID
54.     See Price v. Comm’r Soc. Sec. Admin., 342 F.App’x 172, 176
(6th   Cir.   2009)(ALJ   properly    discounted       treating   physician’s
opinion where physician failed to provide any explanation for his
responses to interrogatories regarding plaintiff’s impairments).
The ALJ also concluded that the limitations suggested by Dr.
Bangera were not supported by the objective findings in the record.
PAGEID 54.    The ALJ noted that Dr. Bangera’s examinations did not
address plaintiff’s knee problems with any specificity, as Dr.
Bangera did not treat plaintiff’s knee condition; rather, that
condition was treated by plaintiff’s orthopedist, Derek Andreini,
M.D.   PAGEID 54.    The ALJ also relied on the fact that Dr. Bangera



                                      4
did not explain why he returned plaintiff to medium work less than
a year earlier (the May 16, 2014, restrictions form), but imposed
more stringent lifting and carrying limitations in 2015.                   PAGEID
54.    Dr. Bangera’s failure to explain this inconsistency with his
previous opinion was a legitimate factor for the ALJ to consider.
See Ledford v. Astrue, 311 F. App’x 746, 754 (6th Cir. 2008).
       The   ALJ   also   referred    to       the   inconsistency    between   the
reaching limitations in the 2015 RFC form and a November, 2015,
treatment note, attributed by the ALJ to Dr. Bangera, which
contained no reaching limitations.                   PAGEID 54.   The magistrate
judge correctly noted that the November 23, 2015, treatment note,
PAGEID 492, was actually a treatment note from Dr. Andreini.
However, the ALJ’s erroneous attribution of this record to Dr.
Bangera does not warrant reversal.               The inconsistency between Dr.
Bangera’s opinion limiting plaintiff’s ability to reach and the
opinion      of    Dr.    Andreini,    plaintiff’s         treating    orthopedic
specialist, who proposed no reaching limitations, still supports
the ALJ’s decision to accord little weight to Dr. Bangera’s
opinion.     Further, the ALJ’s other reasons for according little
weight to Dr. Bangera’s 2015 opinion, including lack of support
from   the    objective    evidence,       constitute      substantial   evidence
supporting that decision.           See Ulman v. Comm’r of Soc. Sec., 693
F.3d 709, 714 (6th Cir. 2012)(affirming ALJ’s decision despite an
erroneous     factual     finding     where      the    ALJ   cited   substantial
legitimate evidence to support his conclusions).
       Plaintiff argues that it was inconsistent for the ALJ to
afford little weight to Dr. Bangera’s 2015 opinion on the ground
that Dr. Bangera did not cite objective evidence in support of his
opinion, while giving some weight to Dr. Bangera’s 2014 opinion,

                                           5
which also contained few explanatory notes.       However, the ALJ
adequately explained why she weighed the two opinions differently.
The ALJ stated that Dr. Bangera’s 2014 opinion limiting plaintiff
to full-time work at a medium exertional level was consistent with
the RFC finding, whereas the significant limitations proposed by
Dr. Bangera in 2015 were not supported by his objective examination
findings.    PAGEID 54.    The ALJ also acknowledged that the 2014
opinion was not a function by function analysis, but that it was
nonetheless “instructive on what the examining physician felt the
claimant could perform.”    PAGEID 54.
      The ALJ’s decision also included a discussion of the objective
medical evidence and other opinion evidence in the record.      The
evidence summarized by the ALJ further explains and supports the
ALJ’s decision to assign little weight to Dr. Bangera’s 2015
opinion.    The ALJ considered plaintiff’s testimony concerning his
symptoms, but concluded that plaintiff’s statements concerning the
intensity, persistence and limiting effects of those symptoms were
not entirely consistent with the medical evidence. PAGEID 52. The
ALJ noted plaintiff’s daily activities, which included driving,
helping with dishes, running the sweeper, ironing, grocery shopping
and going to the mall.        PAGEID 52.   The ALJ commented that
plaintiff was diagnosed with osteoporosis and fractured his ribs in
2014 and 2015, but that medication was prescribed and a bone scan
in April of 2015 showed a mild but statistically significant
increase in bone density at the lumbar spine and hips.   PAGEID 52.
The ALJ further observed that Dr. Andreini’s knee exams showed
moderate tenderness of the left knee, but no swelling, instability,
or atrophy, and a normal range of motion and strength.   PAGEID 52-
53.   After an injection, plaintiff reported seventy-five percent

                                  6
relief with improvement in walking.            PAGEID 53.
        The ALJ considered the December 2014 consultative examination
by Khalid Darr, M.D., who reported that plaintiff had a normal
range of motion, gait, and upper and lower extremity strength with
no atrophy, and that plaintiff could squat without difficulty.
PAGEID 53.    The ALJ noted the opinions of Maureen Gallagher, D.O.,
and Paul Morton, M.D., the state agency medical consultants, who
opined    that    plaintiff   was    capable   of   medium   exertional   work
activity. The ALJ considered the 2014 opinion of Dr. Andreini that
plaintiff could not kneel or squat, but gave that opinion little
weight because it was not supported by Dr. Andreini’s own exam
findings.     The ALJ sufficiently explained why Dr. Bangera’s 2015
opinion was not supported by objective evidence in the record.
Plaintiff’s objections are not well taken.
III. Conclusion
        For the reasons stated above, the court concludes that the ALJ
gave good reasons, supported by substantial evidence, for the
weight she assigned to Dr. Bangera’s opinions.                The ALJ’s non-
disability finding is supported by substantial evidence. The court
overrules the plaintiff’s objections (Doc. 15), and adopts and
affirms the magistrate judge’s report and recommendation (Doc. 14).
The decision of the Commissioner is affirmed, and this action is
dismissed.       The clerk is directed to enter final judgment in this
case.


Date: March 4, 2019                        s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                        7
